UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): May 1, 2015 FBEC Worldwide, Inc. (Exact name of registrant as specified in its charter) 307-222-6000 (Registrant's telephone number, including area code) Wyoming 000-52297 47-3855542 (State or other jurisdiction of (Commission (I.R.S. Employer incorporation or organization) File Number) Identification Number) 1621 Central Ave Cheyenne, WY 82001 (Address of principal executive offices) (Zip Code) Frontier Beverage Company, Inc. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02 Unregistered Sales of Equity Securities On May 1, 2015, the Company’s majority shareholder elected to convert 8,999 shares of Series A Preferred Stock according to the conversion formula in the Certificate of Incorporation for that class of stock. Accordingly, the Company converted the shares of Series A Preferred Stock into 53,406,528 shares of common stock of the Company. Additionally, on May 5, 2015 the Company issued 150,000,000 shares of common stock to Robert S. Sand according to the terms of Amendment No. 1 to the Employment Agreement. After the issuances of the common stock as described herein, the Company now has205,650,873 shares of common stock issued and outstanding. Item 9.01 Financial Statements and Exhibits Exhibit No. Description of Exhibit Amendment No. 1 to Employment Agreement for Robert Sand, dated April 28, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized as of this 7th day of May, 2015. FBEC WORLDWIDE, INC. /s/ Robert S. Sand Robert Sand, Chairman and Chief Executive Officer
